Case 8:20-cv-01550-VMC-TGW Document 1 Filed 07/08/20 Page 1 of 7 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


             YASMIANY CARMONA                     Case No.: 8:20-cv-1550

                     Plaintiff,

                        v.

                MILATI, INC. and
               ADOLFO AGUIRRE

                   Defendants.


                - COMPLAINT AND DEMAND FOR JURY TRIAL -

         Plaintiff YASMIANY CARMONA by and through the undersigned counsel,

 hereby files this Complaint against the above-named Defendants, MILATI, INC.

 and ADOLFO AGUIRRE.

                                  NATURE OF THE CASE

    1.      This is an action brought by Plaintiff YASMIANY CARMONA, (hereafter

            “Plaintiff”) against his former employers, Defendants MILATI, INC. and

            ADOLFO AGUIRRE (hereafter referred to as “Defendants”) for

            violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et

            seq. (“FLSA”).

    2.      During the term of Plaintiff’s employment, Plaintiff performed work for

            Defendants in excess of forty (40) hours in a workweek for which he was

            not compensated at one-and-a-half times his regular rate of pay.
Case 8:20-cv-01550-VMC-TGW Document 1 Filed 07/08/20 Page 2 of 7 PageID 2




    3.    Defendants had a practice of paying Plaintiff’s overtime hours at

          Plaintiff’s regular rate.

                             JURISDICTION AND VENUE

    4.    This Court has subject matter jurisdiction conferred by 29 U.S.C.

          §216(b) and 28 U.S.C. § 1331.

    5.    Venue is proper in the Tampa Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Hillsborough County has the greatest nexus with the cause because it

          is where Plaintiff provided services and Defendants conducted

          business.

                                          PARTIES

    6.    Plaintiff, YASMIANY CARMONA, a resident of Hillsborough County,

          was a former employee of Defendants who worked at Osteria Natalina,

          a restaurant located in Tampa, Florida.

    7.    Plaintiff, YASMIANY CARMONA, is an employee as defined by the laws

          under which this action is brought.

    8.    Defendants MILATI, INC. and ADOLFO AGUIRRE are employers as

          defined by the laws under which this action is brought.

    9.    Defendants operate Osteria Natalina in Tampa, Florida.

    10.   Defendant MILATI, INC. is a corporation organized and existing under

          and by virtue of the laws of Florida.




                                                                         Page 2 of 7
Case 8:20-cv-01550-VMC-TGW Document 1 Filed 07/08/20 Page 3 of 7 PageID 3




    11.   Defendant ADOLFO AGUIRRE is a resident of the State of Florida, who

          owned and/or operated MILATI, INC. and who regularly: a) exercised

          control over the day-to-day operations of said entity; b) had personal and

          direct involvement in employment affairs; c) established employee

          wages, including Plaintiff’s wages and overtime pay; and d) controlled

          terms of employment, including Plaintiff’s terms of employment and

          schedule.

                                        COVERAGE

    12.   Defendant MILATI, INC. is an enterprise engaged in commerce or in the

          production of goods for commerce, covered by the FLSA, and as defined

          by 29 U.S.C. § 203.

    13.   Defendants are engaged in the restaurant industry, and are thus

          engaged in interstate commerce, inter alia, by working on or otherwise

          handling goods moving in interstate commerce, and purchasing food

          and supplies manufactured outside the state of Florida, which cross

          state lines in the flow of commerce. For instance, Defendant’s website

          states: “Our wine is imported directly from Italian wineries.”

    14.   Defendants sell food in the stream of commerce and accept payment

          from customers through credit cards and/or checks from banks located

          outside the state of Florida. Defendants also host one or more websites

          and/or Facebook pages viewed by potential customers across state




                                                                           Page 3 of 7
Case 8:20-cv-01550-VMC-TGW Document 1 Filed 07/08/20 Page 4 of 7 PageID 4




          lines, and send faxes, emails, and other communications across state

          lines.

    15.   Upon information and belief, MILATI’s annual gross volume of sales

          exceeded $500,000/year at all relevant times.

    16.   Defendant MILATI, INC. is an employer within the definition of the FLSA,

          29 U.S.C. § 203.

    17.   Defendant ADOLFO AGUIRRE is an employer within the definition of

          the FLSA, 29 U.S.C. § 203.

    18.   During the term of his employment, Plaintiff YASMIANY CARMONA was

          engaged in commerce and was therefore subject to the individual

          coverage of the FLSA. 29 U.S.C. § 206.

    19.   The services performed by Plaintiff were essential, necessary, and an

          integral part of the business conducted by Defendants.

    20.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

          29 U.S.C. § § 207 and 206.

                                 FACTUAL BACKGROUND

    21.   Plaintiff YASMIANY CARMONA was employed by Defendants MILATI,

          INC. and ADOLFO AGUIRRE, from April 2019 to July 2020.

    22.   Plaintiff held a chef position at the time of separation.

    23.   Plaintiff’s duties included preparing food and cleaning.

    24.   Plaintiff was an hourly employee.

    25.   Plaintiff’s last hourly rate was $16.25 per hour.




                                                                       Page 4 of 7
Case 8:20-cv-01550-VMC-TGW Document 1 Filed 07/08/20 Page 5 of 7 PageID 5




    26.   During his employment with Defendants, Plaintiff was classified as non-

          exempt.

    27.   Plaintiff did not satisfy any of the requirements for overtime exemptions

          set forth in the FLSA.

    28.   During the period covered by the employment, Plaintiff worked more

          than forty (40) hours in a workweek and was not compensated at the

          statutory rate of one and one-half times his regular rate of pay.

    29.   Plaintiff worked an average of 48 hours a week but was paid all hours at

          his regular rate, omitting the overtime premium.

    30.   Defendants MILATI, INC. and ADOLFO AGUIRRE were aware that

          Plaintiff was working more than forty (40) hours per week without proper

          compensation but did not cure the ongoing FLSA violations.

    31.   Defendants’ actions were willful and/or showed reckless disregard as to

          whether their conduct was prohibited by the FLSA.

    32.   Plaintiff’s time and payroll records (including the hours worked in each

          workweek) should be in Defendants’ custody and control, pursuant to 29

          C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

          such records is unknown at this time.

                                COUNT I
           RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

    33.   Plaintiff YASMIANY CARMONA re-alleges and incorporates the

          allegations contained in Paragraphs 1 through 32 above.

    34.   Defendants MILATI, INC. and ADOLFO AGUIRRE failed to pay Plaintiff



                                                                         Page 5 of 7
Case 8:20-cv-01550-VMC-TGW Document 1 Filed 07/08/20 Page 6 of 7 PageID 6




             properly for all hours worked in excess of forty (40) hours in a workweek

             in compliance with the FLSA.

    35.      Plaintiff is entitled to be paid time and one-half his regular rate of pay for

             each hour worked in excess of forty (40) in a workweek.

    36.      As a result of Defendants’ willful violation of the FLSA, Plaintiff

             YASMIANY CARMONA is entitled to damages, liquidated damages,

             pre-judgment interest, attorney’s fees, and costs.

                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff YASMIANY CARMONA respectfully requests

 judgment against Defendants MILATI, INC. and ADOLFO AGUIRRE and the

 following damages:

          a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

          b. Liquidated damages in an amount equal to the overtime compensation

             owed in accordance with 29 U.S.C. § 216(b);

          c. Pre-judgment interest;

          d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b); and

          e. Such further relief as the Court deems just and appropriate.

                                  DEMAND FOR JURY TRIAL

    37.      Plaintiff requests a jury trial to the extent authorized by law.




                                                                                Page 6 of 7
Case 8:20-cv-01550-VMC-TGW Document 1 Filed 07/08/20 Page 7 of 7 PageID 7




     Dated: July 8, 2020.                 Respectfully submitted,


                                          CYNTHIA GONZALEZ P.A.
                                          3980 Tampa Rd.
                                          Suite 205
                                          Oldsmar, Florida 33677
                                          Telephone: 813.333.1322
                                          Toll free: 888.WagesDue
                                          Fax: 813.603.4500
                                           WagesDue.com

                                          s/ Cynthia Gonzalez
                                          Cynthia M. Gonzalez
                                          Florida Bar No. 53052
                                          Attorney for Plaintiff
                                          cynthia@wagesdue.com




                                                                Page 7 of 7
